                                                                  1   Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3463
                                                                  2   SMITH LARSEN & WIXOM
                                                                      Hills Center Business Park
                                                                  3   1935 Village Center Circle
                                                                      Las Vegas, Nevada 89134
                                                                  4   Tel: (702) 252-5002
                                                                      Fax: (702) 252-5006
                                                                  5   Email: kfl@slwlaw.com
                                                                      Attorneys for Defendant
                                                                  6   JPMorgan Chase Bank, N.A.
                                                                  7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                  8
                                                                                                          DISTRICT OF NEVADA
                                                                  9
                                                                 10   WILMINGTON SAVINGS FUND             )
                                                                      SOCIETY, FSB, D/B/A CHRISTIANA      )                 Case No. 3:21-cv-00153-MMD-CLB
                                                                 11   TRUST AS TRUSTEE FOR PNPMS          )
                                                                      TRUST I 100, a national bank,       )
SMITH LARSEN & WIXOM




                                                                                                                            STIPULATION AND [PROPOSED]
                                                                 12                                       )                 ORDER EXTENDING DEADLINE
                                                                                     Plaintiff,           )
                       TEL (702) 252-5002 @ FAX (702) 252-5006




                                                                                                                            FOR DEFENDANT JPMORGAN
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13                                       )                 CHASE BANK, N.A., TO FILE
                                                                      v.                                  )                 A RESPONSE TO PLAINTIFF’S
                               LAS VEGAS, NV 89134




                                                                 14                                       )                 COMPLAINT
                                                                      JPMORGAN CHASE BANK, N.A., a        )
                                                                 15   national bank, DOES 1 through 10,   )                 (Second Request)
                                                                      inclusive,                          )
                                                                 16                                       )
                                                                                     Defendants.          )
                                                                 17   ____________________________________)
                                                                 18          Plaintiff Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust as Trustee for
                                                                 19   PNPMS Trust I 100 (“Plaintiff”), and Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and
                                                                 20   through their respective undersigned counsel, hereby stipulate as follows:
                                                                 21          1.      Chase shall have through and including Friday, June 11, 2021 to file a response to
                                                                 22                  Plaintiff’s Complaint on file in this matter.
                                                                 23   ///
                                                                 24
                                                                      ///
                                                                 25
                                                                 26   ///

                                                                 27
                                                                      ///
                                                                 28
                                                                  1           This request for an extension of time to respond to the Complaint is not intended to cause
                                                                  2   any delay or prejudice to any party. The parties continue to investigate this matter and are
                                                                  3   attempting, in good faith, to informally resolve the claims asserted in this case. If the issues are not
                                                                  4   resolved within the currently proposed extension period, the parties will proceed forward with this
                                                                  5   litigation.
                                                                  6
                                                                      ZBS LAW, LLP                                            SMITH LARSEN & WIXOM
                                                                  7
                                                                  8
                                                                      /s/ J. Stephen Dolembo                                  /s/ Kent F. Larsen
                                                                  9   J. Stephen Dolembo, Esq.                                Kent F. Larsen, Esq.
                                                                 10   Nevada Bar No. 9795                                     Nevada Bar No. 3463
                                                                      9435 West Russell Road, Suite 120                       1935 Village Center Circle
                                                                 11   Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89134
SMITH LARSEN & WIXOM




                                                                      Ph: (702) 948-8565 x606                                 Ph: (702)252-5002
                                                                 12
                                                                      Fax: (702) 446-9898                                     Fax (702) 252-5006
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13   Email:sdolembo@zbslaw.com                               Email: kfl@slwlaw.com
                               LAS VEGAS, NV 89134




                                                                      Attorneys for Plaintiff                                 Attorneys for Defendant
                                                                 14
                                                                      Wilmington Savings Fund Society,                        JPMorgan Chase Bank, N.A.
                                                                 15   FSB, d/b/a Christiana Trust as
                                                                      Trustee for PNPMS Trust I 100                           Dated: May 24, 2021
                                                                 16
                                                                 17   Dated: May 24, 2021
                                                                 18
                                                                 19
                                                                                                                     ORDER
                                                                 20
                                                                              IT IS SO ORDERED.
                                                                 21
                                                                 22                               24th day of __________________,
                                                                                                                 May
                                                                                      DATED this _____                            2021.
                                                                 23
                                                                 24
                                                                 25                                           _______________________________________
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                 26
                                                                 27
                                                                 28                                                    -2-
